Case 3:20-cv-00388-GCS Document 18 Filed 09/30/20 Page 1 of 1 Page ID #709




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

WESTFIELD INSURANCE COMPANY, )
                                     )
            Plaintiff,               )      CASE NO. 20-CV-388-GCS
      vs.                            )
                                     )
PEPSI MIDAMERICA CO., ET AL,         )
                                     )
            Defendants.              )


                          JUDGMENT IN A CIVIL CASE

      IT IS HEREBBY ORDERED AND ADJUDGED that pursuant to the Order

entered by this Court on September 28, 2020 (Doc. 17), this case is DISMISSED with

prejudice and without costs.

      DATED: September 30, 2020

                                            MARGARET M. ROBERTIE
                                            CLERK OF COURT

                                            By: s/ Dana M. Winkeler
                                              Deputy Clerk


APPROVED:

s/ Gilbert C. Sison
HON. GILBERT C. SISON
UNITED STATES MAGISTRATE JUDGE
